      Case 4:20-cv-03945-YGR Document 16
                                      15 Filed 08/25/20
                                               08/12/20 Page 1 of 1




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 6   Attorneys for Plaintiff
 7
 8                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 9
10   SCOTT JOHNSON,                                      Case: 4:20-CV-03945-YGR
11
                    Plaintiff,                           Plaintiff’s Notice of Voluntary
         v.                                              Dismissal With Prejudice
12
13   HONG QUANG LE, in individual
     and representative capacity as                      Fed. R. Civ. P. 41(a)(1)(A)(i)
14   trustee of the Le Trust, created on
15   August 31, 1999; HELEN LE, in
     individual and representative
16   capacity as trustee of the Le Trust,
     created on August 31, 1999; and
17   Does 1-10,
18               Defendants.
19
20            PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby
21   voluntarily dismisses the above captioned action with prejudice pursuant to
22   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
23            Defendants Hong Quang Le and Helen Le, have neither answered
24   Plaintiff’s Complaint, nor filed a motion for summary judgment. Accordingly,
25   this matter may be dismissed without an Order of the Court.
26   Dated: August 12, 2020                  CENTER FOR DISABILITY ACCESS
27                                           By: /s/Amanda Seabock
                                                 Amanda Seabock
28                                               Attorney for Plaintiff


                                                     1

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
